DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 10, 57, 71, 80, 87, 91-92, and 121-134 are pending.  Claims 16, 25, 67, 69, and 135-145 were canceled in the Reply filed 3/10/2022.  Claims 71 and 92 were amended in the Reply filed 3/10/2022. Amended claim 71 was not identified as reading upon the non-elected species previously examined per MPEP 803.02.  Claims 57, 71, 87, and 121-134 are withdrawn. Claims 1, 10, 80, and 91-92 are presently considered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 10, 16, 25, 57, 67, 69, 71, 80, 87, 91-92, and 133-145) and the Species of SEQ ID NO: 713 in the reply filed on 8/9/2021 was previously acknowledged, deemed proper, and made FINAL for reasons set forth in the previous action mailed 9/10/2021. 
	The elected species of SEQ ID NO: 713 (“VPTAASAISILYLDAAN‌NVVLKN‌YQ‌AA‌V‌VE‌DKGVVTY”) was previously deemed free of the prior art for reasons set forth in the Action mailed 9/10/2021.  Previously, per MPEP § 803.02, examination was extended to the non-elected species of SEQ ID NOs: 40 and 44 of US 2003/0185792 A1 (Oct., 2, 2003; cited in Requirement mailed 3/8/2021), and these remain the non-elected species under consideration.
	Following search and examination, the non-elected species identified in the previous Action remains obvious in view of unamended claim 1.  Per MPEP § 803.02(III)(A), 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again....
Notably, in the instant case, the Applicant failed to amend the Markush claim of instant claim 1, and the non-elected species continues to read upon instant claim 1.  Therefore, examination has not yet proceeded to a different non-elected species at this time, which includes the newly added non-elected species and subgenera recited at amended claim 71.  
The non-elected species presently under examination does not read upon amended claim 71, which is now amended and directed to narrower subgenera1 that excludes the previously examined non-elected species. Accordingly, claim 71 is presently withdrawn because it fails to read upon the non-elected species presently under consideration. The non-elected species of US’792 is understood to read upon amended claim 1, 10, 80, and 91-92.
Claims 121-132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/2021.
Claims 57, 71, 87, and 133-134 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subgenus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/10/2021. 
Claims 1, 10, 80, and 91-92 are presently considered. 

Information Disclosure Statement
The IDS filed 3/10/2022 is acknowledged and presently considered. 

Priority
	The Priority claim to US Provisional Application 62/209,419, filed 8/25/2015 is acknowledged for the presently examined claims.  
Applicant is advised that priority has not been considered in view of amended and withdrawn claim 71 at this time, but Examiner notes that the sequences recited in amended claim 71 appear absent from the provisional.  Applicant is invited to facilitate compact prosecution by explicitly and unambiguously identify where the provisional provides literal support for each sequence at withdrawn claim 71 in any subsequent reply.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Instant claims 1 is representative of the pending claims scope, and is reproduced below:
1. A cyclic peptide or a cyclic peptidomimetic, with between 15 and 60 amino acids, having a growth factor receptor-binding capability and comprising a peptide with four amino acids, PEP1, a peptide with five amino acids PEP2, a peptide with three amino acids PEP3, and a peptide with three amino acids PEP4; 
wherein PEP1 is SAIS (SEQ ID NO: 130882);
wherein PEP2 is LKNYQ (SEQ ID NO: 130996);
wherein PEP3 is selected from the group consisting of VPT, VPE, APT, TPT, VPA, APV, VPQ, VSQ, SRV and TQV; and 
wherein PEP4 is selected from the group consisting of VVE, TVE, VVR, VVK, VAE, AVS, VVD, VEE, VRS, VKS, QHN, EHS, EEH and EDH.
Accordingly, the pending claims are directed to products, namely cyclic peptides or cyclic peptidomimetics. The metes and bounds of the pending claims are discussed below.
	The term “cyclic peptide” as set forth at instant claim 1 is defined in the specification, and is understood to refer to all peptides wherein the C- or N-terminus covalently interacts with at least one other amino acid residue of the peptide “so as to form a ring-like structure” (see, e.g., Spec. filed 5/31/2019 at 18).
	The phrase “having a growth factor receptor-binding capability” is understood to be a recitation of an intended or expected result fully satisfied by all embodiments that satisfy the structural limitations set forth in the body of claim 1 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure; see also MPEP § 2111.02(II)).  If Applicant disagrees, Applicant should explicitly identify embodiments that satisfy the structural requirements set forth in the body of claim 1 that are not fully enabled; however, such admission may necessitate a rejection under 35 USC § 112.  The Examiner’s interpretation is reasonable in view of the lack of structure/function relationship on record commensurate in scope with the genus of instant claim 1.  Accordingly, the record supports the determination that the language at issue is not a functional limitation that further limits the recited structural genus, but is instead merely a recitation of an intended or expected result fully satisfied by all embodiments that meet the positively recited structural limitations set forth in the body of instant claim 1.
	Claim 1 does not recite nor require that PEP1, PEP2, PEP3, or PEP4 occur in any specified order, or that such portions occur adjacent to one another.  
Claim 10 recites a “wherein” clause that is understood to be a recitation of an intended or expected result fully satisfied by all embodiments that satisfy the structural limitations set forth in the body of claim 1 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure; see also MPEP § 2111.02(II)).  If Applicant disagrees, Applicant should explicitly identify embodiments that satisfy the structural requirements set forth in the body of claim 1 that are not fully enabled; however, such admission may necessitate a rejection under 35 USC § 112.  The Examiner’s interpretation is reasonable in view of the lack of structure/function relationship on record commensurate in scope with the genus of instant claim 1.  Accordingly, the record supports the determination that the language at issue is not a functional limitation that further limits the recited structural genus, but is instead merely a recitation of an intended or expected result fully satisfied by all embodiments that meet the positively recited structural limitations set forth in the body of instant claim 1.
Claim 80 requires the presence of “at least one biomaterial-affinity-containing group”, which are discussed at pages 811-814 of the specification (see, e.g., Spec. filed 5/31/2019 at 811 at § V to 814).  It is reasonably understood that “at least one biomaterial-affinity-containing group” reads upon any “thiol-containing peptide”, including a cysteine, or otherwise upon any “aromatic amino acid-containing peptide or peptidomimetic” (see, e.g., Spec. filed 5/31/2019 at 811 at § IV, 812 at § V). 
Claim 87 requires a “functionalized biomaterial”, which appears undefined on record.  The record does describe “functionalized’ (see, e.g., Spec. filed 5/31/2019 at 817 at 2nd ¶), and is reasonably understood to require the presence of a bioactive carrier along with a cyclic compound.  Notably, the originally elected invention did not identify a bioactive carrier, but instead only SEQ ID NO: 713.
Claim 91 recites a “medical device”, which includes implants (see, e.g., Spec. filed 5/31/2019 at 810 at “hydrogel”) and is discussed at § VII starting at pages 836-837, and includes stents, stiches, powders, granules, sponges, putties, injectable and non-injectable liquids, curable compositions, moldable compositions, membranes, glues, sprays, pills, filaments, prosthesis, or combinations thereof (see, e.g., Spec. filed 5/31/2019 at 837 at last two ¶¶).  Accordingly, for purposes of examination, any pharmaceutical composition is reasonable deemed a “medical device”.
Claim 92 recites a “medical composition” is understood to include at least any pharmaceutical compositions (see, e.g., Spec. filed 5/31/2019 at 844 at § XI).
Claim 133 and claim 134 recite and require a “kit” that comprises at least a compound of claim 1, and additionally a bioactive carrier presumably sufficient to satisfy the functional limitations and/or intended uses set forth at claim 133.  Notably, the originally elected invention did not identify a bioactive carrier, but instead only SEQ ID NO: 713.
Additional claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the cancelation of claim 25 in the Reply filed 3/10/2022. 
The rejection of claim 71 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment of claim 71 as filed in the Reply filed 3/10/2022. As amended, claim 71 is understood to exclude the non-elected species presently under consideration.
The provisional rejection of claims 1, 10, 80, and 91-92 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 56-58, 81, 87, 91-92, and 158-159 of copending Application No. 15744980 (corresponding to PG Pub US 20190016770) is withdrawn in view of the Abandonment of App’4980, mailed on 12/03/2021.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 80, and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0185792 A1 (Oct., 2, 2003; cited in Requirement mailed 3/8/2021).
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section entitled “Claim Interpretation”, and those discussions are incorporated herein.  Additional claim interpretations are set forth below.
	Regarding the structural limitations of instant claim 1, the prior art of US’792 teaches, discloses, and claims cyclic peptide or peptidomimetic that may range from between 6 and 50 amino acids in length (see, e.g., US’792 at claims 12, 15-18, 25, and 47, ¶¶[0032], [0034], [0038]), wherein the ring may be between any two non-adjacent cysteine residues and may include “all of the amino acid residues of the peptide backbone” (see, e.g., US’792 at claims 16-18, and 25, ¶¶[0032], [0034]-[0036]), and wherein the cyclic peptides may comprise SEQ ID NOs: 40 or 44 of US’792 (see, e.g., US’792 at claims 12, 15-18, and 25).  SEQ ID NOs: 40 and 44 of US’792 have the following sequences:
SEQ ID NO: 40 	VPTELSAISMLYLDENEKVVLKNYQDMVVEGCGC
SEQ ID NO: 44 	VPTELSAISMLYLDEYDKVVLKNYQEMVVEGCGC
Therefore, SEQ ID NOs: 40 and 44 each comprise the instant PEP1 of “SAIS”, PEP2 of “LKNYQ”, PEP3 of “VPT”, and PEP4 of “VVE” (compare US’792 with instant claim 1). Regarding claims 1, 10, 80, and “having a growth factor receptor-binding capability”, US’792 explicitly identifies that SEQ ID NOs: 40 and 44 have BMP-like activity and comprise an OP-1 peptide (see, e.g., US’792 at claims 12, 15-18, 25, 30, 47, ¶¶[0034], [0158]), which is reasonably inferred to bind to BMP/OP receptors (see, e.g., US’792 at ¶¶[0158], [0160]).  Furthermore, the phrase “having a growth factor receptor-binding capability” and limitations of claim 10 are each understood to be a recitation of an intended or expected result fully satisfied by all embodiments that satisfy the structural limitations set forth in the body of claim 1 (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure; see also MPEP § 2111.02(II)).  Regarding claim 10 specifically, BMP and peptides with BMP-like activity would reasonably be inferred to interact with TGFβ receptors.  Regarding a “biomaterial-affinity-containing group” and claim 80, each of SEQ ID NOs: 40 and 44 contain more than one cysteine (compare US’792 at SEQ ID NOs: 40 and 44 with Spec. filed 5/31/2019 at 811 at § IV, 812 at § V, and instant claim 80). Regarding claims 91-92, US’792 discloses and claims pharmaceutical compositions comprising cyclic peptides, including ones comprising SEQ ID NOs: 40 and 44 (see, e.g., US’792 at claims 12, 15-18, 25, 30, and 32; see also id. at ¶¶[0236]-[0245]), and the disclosure guides artisans to tablets, capsules, powders, sprays, etc. (see, e.g., US’792 at ¶[0243]).
	The disclosure of the prior art of US’792 differs from the instant claims as follows: Although US’792 directs artisans to utilize cyclic peptides or peptidomimetics ranging from 6 to 50 amino acids in length that may comprise SEQ ID NOs: 40 or 44 of US’792, the prior art does not actually reduce such species to practice.
	However, the prior art provides clear guidance, direction, and motivation to make and use such cyclic peptides or peptidomimetics to agonize BMP-like biological activity (see, e.g., US’792 at claims 12, 15-18, 25, 30, and 32), wherein such compounds may be formulated and utilized as therapeutics in pharmaceutical formulations (see, e.g., US’792 at claims 25, 30, and 32), and predictably and desirably utilized in methods for promoting growth, differentiation, or proliferation of a cell (see, e.g., US’792 at claims 12, 25, 35, 41).
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): Here, the claimed invention is only the combination of prior art elements (i.e., the known sequences of SEQ ID NOs: 40 or 44) used only according to known methods of making cyclic peptides up to 50 amino acids in length as taught, disclosed, and suggested by the primary reference, which would predictably yield cyclic peptides comprising BMP-like activity and SEQ ID NO: 40 or 44, which could be desirably and predictably utilized in methods of promoting growth, differentiation, or proliferation of cells (see, e.g., MPEP § 2143(I)(A), (G)).
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all embodiments disclosed (see, e.g., MPEP § 2123(I)-(II)), including the explicitly claimed embodiments such as cyclic peptides comprising SEQ ID NO: 40 or 44.  Furthermore, it is well-within the ordinary skill in the art to make a known compound using known peptide sequences according to known methods, wherein such compounds had known utility.
	Accordingly, claims 1, 10, 80, and 91-92 are rejected under 35 U.S.C. 103.

Response to Arguments Regarding Obviousness in view of US 2003/0185792 A1
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.  Applicant traverses the rejection at pages 16- (see, e.g., Reply filed 3/10/2022 at 16 at 4th ¶ to page 21 at 2nd ¶).
At page 16, it is the Examiner’s understanding that Applicant is attempting to summarize the Examiner’s rejection (see, e.g., Reply filed 3/10/2022 at 16 at 4th ¶ to final ¶).  The summary appears to dismiss the actual claimed inventions as set forth in the claims of US’792, and therefore the summary appears incomplete.  Examiner directs Applicant to the Rejection, as maintained above.
It is the Examiner’s understanding that Applicant is alleging a lack of motivation to arrive at a cyclic peptide comprising either SEQ ID NO: 40 or 44 of US’792 (see, e.g., Reply filed 3/10/2022 at 17 at 1st full ¶, 20 at 1st ¶, 20 at 3rd full ¶, 20 at 4th full ¶, 21 at 1st full ¶, speculating on what one of ordinary skill would or would not have done in view of US’792) on the basis of limited portions of the US’792 disclosure, such as ¶¶[0017], [0022], [0171], [0331], [0333], [0344], [0347], and [0352] (see, e.g., Reply filed 3/10/2022 at 17 at 2nd full ¶ to 18 at final ¶, 19 at 1st ¶, 19 at final ¶) and species actually reduced to practice (see, e.g., Reply filed 3/10/2022 at 19 at 2nd full ¶).  This is not persuasive as explained below:
First, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has explicitly identified that the claimed invention is only the combination of prior art elements (i.e., the known sequences of SEQ ID NOs: 40 or 44) used only according to known methods of making cyclic peptides up to 50 amino acids in length as taught, disclosed, and suggested by the primary reference, which would predictably yield cyclic peptides comprising BMP-like activity and SEQ ID NO: 40 or 44, which could be desirably and predictably utilized in methods of promoting growth, differentiation, or proliferation of cells (see, e.g., MPEP § 2143(I)(A), (G)).  This is an exemplary rationale for establishing obviousness identified at MPEP § 2143(I)(A) and (G). Therefore, a rationale for concluding the claimed invention is obvious has been set forth on record.
Second, Applicant’s attempt to limit the teachings of the prior art to the exclusion of the majority of citations set forth and relied upon by the Examiner is not persuasive because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all embodiments disclosed, including non-preferred embodiments (see, e.g., MPEP § 2123(I)-(II)).  Here, Applicant fails to address the explicit guidance and disclosure provided by US’792 at claims 12, 15-16, 25, 30, and 41.  Such claims are presumed fully enabled (see, e.g., MPEP § 2121(I)) absent objective evidence to the contrary. No such objective evidence of lack of enablement has been placed on record. Such prior art claims explicitly identify and encompass cyclic polypeptides comprising SEQ ID NO: 40 (or 44), which are cyclized via non-adjacent cysteine residues, for use in pharmaceutical preparations, and methods requiring BMP-like biological activity (see, e.g., US’792 at claims 12, 15-16, 18, 25, 30, 41).  Therefore, all arguments premised upon selectively picking certain passages while ignoring all other disclosures and claims that contradict a desired interpretation have been fully considered but not found persuasive. 
Third, Applicant’s repeated assertions regarding what an artisan would or would not conclude, do, or understand (see, e.g., Reply filed 3/10/2022 at 17 at 1st full ¶, 20 at 1st ¶, 20 at 3rd full ¶, 20 at 4th full ¶, 21 at 1st full ¶, speculating on what one of ordinary skill would or would not have done in view of US’792) amounts to speculation and conjecture in view of the prior art as a whole, including US’792 at claims 12, 15-16, 18, 25, 30, 41.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Here, the arguments amount to an assertion that a reasonable artisan would simply dismiss the vast majority of the prior art disclosure as well as the scope of US’792 at claims 12, 15-16, 18, 25, 30, 41.  Arguments premised upon considering less than the whole of the teachings of the prior art are not persuasive.
Accordingly, the Examiner has clearly set forth motivation and a rationale establishing obviousness per MPEP § 2143(I)(A) and (G), which Applicant has substantially failed to address because Applicant has selectively ignored the teachings of the prior art as a whole, including the citations and claims relied upon by the Examiner and set forth in the rejection.   Here, such arguments are not persuasive because US’792 is prior art for all that it discloses, including alternative and non-preferred embodiments within the explicit scope of the claims and disclosure (see, e.g., MPEP § 2123(I)-(II)), and absent objective evidence to the contrary, such disclosed embodiments are presumed fully enabled (see, e.g., MPEP § 2121(I)).  Accordingly, such arguments have been fully considered, but not found persuasive. 
	It is the Examiner’s understanding that Applicant is alleging a lack of reasonable expectation of success to arrive at a cyclic peptide comprising either SEQ ID NO: 40 or 44 of US’792 (see, e.g., Reply filed 3/10/2022 at 17 at 1st full ¶, 20 at 1st ¶, 20 at 3rd full ¶, 20 at 4th full ¶, 21 at 1st full ¶) on the basis of limited portions of the US’792 disclosure (see, e.g., Reply filed 3/10/2022 at 17 at 2nd full ¶ to 18 at final ¶, 19 at 1st ¶, 19 at final ¶) and species actually reduced to practice (see, e.g., Reply filed 3/10/2022 at 19 at 2nd full ¶).  The legal requirements for establishing a reasonable expectation of success sufficient to support a prima facie case of obviousness are set forth at MPEP § 2143.02.  Regarding the Examiner’s burden, the MPEP states that “[o]bviousness does not require absolute predictability” but instead only “at least some degree of predictability” (see, e.g., MPEP § 2143.02(II)). Furthermore, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)).  Here, the reasonable expectation of success is directly addressed near the end of the rejection, and that explanation includes, in part, that “it is well-within the ordinary skill in the art to make a known compound using known peptide sequences according to known methods, wherein such compounds had known utility.”  Applicant has attempted to dispute and dismiss the reasonable expectation of successfully making a cyclic polypeptide from SEQ ID NOs: 40 and 44 having BMP-like activity (see, e.g., Reply filed 3/10/2022 at 17 at 1st full ¶, 20 at 1st ¶, 20 at 3rd full ¶, 20 at 4th full ¶, 21).  Applicant’s rationales include the basis that such polypeptides lack sequence identity with explicitly disclosed embodiments (see, e.g., Reply filed 3/10/2022 at 20 at 2nd full ¶), that a structure for BMP2 and BMP4 was not provided (see, e.g., Reply filed 3/10/2022 at 20 at final ¶), and that because SEQ ID NOs: 40 and 44 already contain cysteines that cyclizing them in the manner disclosed by the prior art would result in a mixture of cyclic structures (see, e.g., Reply filed 3/10/2022 at 21 at 1st ¶).  These issues are not persuasive for the reasons discussed below:
First, regarding sequence identity with other explicitly disclosed embodiments (see, e.g., Reply filed 3/10/2022 at 20 at 2nd full ¶), this argument is not persuasive because the prior art explicitly teaches away from any assumption that each embodiment is required to share sequence identity (see, e.g., US’792 at claims 12, 15-16, 18, 25, 30, 41).  Accordingly, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all embodiments disclosed (see, e.g., MPEP § 2123(I)-(II)), including embodiments lacking some unspecified minimal sequence identity with some other unspecified sequence. 
Second, although a structure for BMP2 and BMP4 was not provided (see, e.g., Reply filed 3/10/2022 at 20 at final ¶), the prior art does not state or reasonably suggest that such a structure is required.  Rather, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all embodiments disclosed (see, e.g., MPEP § 2123(I)-(II)), and explicitly claims embodiments presumed to have BMP-like activity (see, e.g., US’792 at claims 12, 15-16, 18, 25, 30, 41).
Third, the fact that SEQ ID NOs: 40 and 44 already contain cysteines and cyclizing them in the manner disclosed by the prior art would result in a mixture of cyclic structures (see, e.g., Reply filed 3/10/2022 at 21 at 1st ¶) is of no matter because such embodiments are encompassed by the disclosure of the prior art and are presumed fully enabled (see, e.g., US’792 at claims 12, 15-16, 18, 25, 30, 41; see, e.g., MPEP § 2121(I); see, e.g., MPEP § 2123(I)-(II)). Therefore, all cyclic embodiments arising from following the teachings of the prior art would presumably fully satisfy the instant claims, and be presumed to be enabled in view of the disclosure of US’792.
Accordingly, there is a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all embodiments disclosed (see, e.g., MPEP § 2123(I)-(II)), including the explicitly claimed embodiments such as cyclic peptides comprising SEQ ID NO: 40 or 44.  Furthermore, it is well within the ordinary skill in the art to cyclize a known peptide (SEQ ID NOs: 40, 44) according to known methods (e.g., disulfide bonds) to achieve a compound having the predicted and expected results expressly taught and claimed by a prior art reference (see, e.g., US’792 at claims 12, 15-16, 18, 25, 30, 41).   Accordingly, there is a clear expectation of success.  
It is unclear if Applicant is alleging that the potential “mixture of multiple cyclic” structures that might arise from cyclizing SEQ ID NOs: 40 or 44 would not satisfy the instant claims (see, e.g., Reply filed 3/10/2022 at 21 at 1st ¶).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exclusion of a mixture of multiple cyclic structures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, purification of distinct disulfide-containing species is routine in the prior art if such purification was desired.
Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for the reasons set forth above.  Therefore, the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[ODP 01]
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 15/745,010 (corresponding to PG Pub US20190225651). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims are directed to overlapping subject matter, including cyclic peptides comprising sequences such as 
VPTELSAISMLYLDENEKVVLKNYQDMVVE.
This sequence satisfies the structural requirements of instant claims 1, 10, 80, and 91-92 as well as the structural requirements of claims 1, 10, and 17 of App’010, wherein VTP is PEP3 and PEP7 is “E” (compare instant claim 1 with App’010 at claims 1 and 17).  Accordingly, the subject matter claimed in both cases appear to be substantially and materially directed to the same or substantially overlapping inventions.  Therefore, the burden is shifted to the Applicant to establish how such genera differ, and whether any of the SEQ ID NOs disclosed in the instant Application are also disclosed in the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments Regarding Application No. 15/745,010
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Specifically, Applicant requests that the rejection be held in abeyance (see, e.g., Reply filed 3/10/2022 at 22 at 3rd ¶).
Therefore, the rejection is maintained.


[ODP 02]
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 140, 147, 151-152, 154-156 of copending Application No. 15/760,800 (corresponding to PG Pub US20190224279). Although the claims at issue are not identical, they are not patentably distinct from each other.
The pending claims of both Applications are directed to overlapping subject matter, including cyclic peptides comprising sequences such as 
VPTELSAISMLYLDENEKVVLKNYQDMVVE.
This sequence satisfies the structural requirements of instant claims 1, 10, 80, and 91-92 as well as the structural requirements of the compounds utilized in the claims 140, 147, 151-152, 154-156 of App’800, wherein PEP1 is SAIS and PEP2 is LKNYQ (compare instant claim 1 with App’800 at claims 140, 147, 151-152, 154-156).  Although App’800 is directed to methods rather than products, an artisan would at once envisage the existence of products needed and recited to practice the claimed methods.  Accordingly, the subject matter claimed in both cases appear to be substantially and materially directed to the same or substantially overlapping inventions. 
Therefore, the burden is shifted to the Applicant to establish how such genera differ, and whether any of the SEQ ID NOs disclosed in the instant Application are also disclosed in the copending application (see, e.g., App’800 at claim 153, reciting >100 thousand sequences; compare instant claim 1 with App’800 at SEQ ID NO: 53788). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments Regarding Application No. 15/760,800
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Specifically, Applicant alleges that the rejection is the last remaining rejection over an application having an earlier effective U.S. filing date (see, e.g., Reply filed 3/10/2022 at 4th ¶ to 23 at 1st full ¶).  However, this is incorrect because prior art rejections remain on record, and therefore this argument is not persuasive.
Therefore, the rejection is maintained.


[ODP 03]
Claim 1, 10, 80, and 91-92 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 144, 147, and 149 of copending Application No. 15760980 (corresponding to PG Pub US20190290729). Although the claims at issue are not identical, they are not patentably distinct from each other.
The pending claims of both Applications are directed to overlapping subject matter, including cyclic peptides comprising sequences such as 
VPTELSAISMLYLDENEKVVLKNYQDMVVE.
This sequence satisfies the structural requirements of instant claims 1, 10, 80, and 91-92 as well as the structural requirements of the compounds utilized in the claims 1, 6, 144, 147, and 149 of App’980, wherein PEP1 is SAIS and PEP2 is LKNYQ (compare instant claim 1 with App’980 at claims 1, 6, 144, 147, and 149).  Accordingly, the subject matter claimed in both cases appear to be substantially and materially directed to the same or substantially overlapping inventions. 
Therefore, the burden is shifted to the Applicant to establish how such genera differ, and whether any of the SEQ ID NOs disclosed in the instant Application are also disclosed in the copending application (see, e.g., App’980 at claim 148, reciting >100 thousand sequences). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments Regarding Application No. 15760980
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Specifically, Applicant alleges that the rejection is the last remaining rejection over an application having an earlier effective U.S. filing date (see, e.g., Reply filed 3/10/2022 at 4th ¶ to 23 at 1st full ¶).  However, this is incorrect because prior art rejections remain on record, and therefore this argument is not persuasive.
Therefore, the rejection is maintained.


[ODP 04]
Claim 1, 10, 80, and 91-92 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 126, 130, 132, 141, and 151 of copending Application No. 15761031 (corresponding to PG Pub US20190330290). Although the claims at issue are not identical, they are not patentably distinct from each other.
The pending claims of both Applications are directed to overlapping subject matter, including cyclic peptides comprising sequences such as 
VPTELSAISMLYLDENEKVVLKNYQDMVVE.
This sequence satisfies the structural requirements of instant claims 1, 10, 80, and 91-92 as well as the structural requirements of the compounds utilized in the claims 1, 6, 126, 130, 132, 141, and 151 of App’031, wherein PEP1 is SAIS, PEP2 is LKNYQ, and PEP3 is VPT (compare instant claim 1 with App’031 at claims 1, 6, 126, 130, 132, 141, and 151).  Accordingly, the subject matter claimed in both cases appear to be substantially and materially directed to the same or substantially overlapping inventions. 
Therefore, the burden is shifted to the Applicant to establish how such genera differ, and whether any of the SEQ ID NOs disclosed in the instant Application are also disclosed in the copending application (see, e.g., App’031 at claim 131, reciting >13 thousand sequences). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments Regarding Application No. 15761031
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Specifically, Applicant alleges that the rejection is the last remaining rejection over an application having an earlier effective U.S. filing date (see, e.g., Reply filed 3/10/2022 at 4th ¶ to 23 at 1st full ¶). However, this is incorrect because prior art rejections remain on record, and therefore this argument is not persuasive.
Therefore, the rejection is maintained.


[ODP 05]
Claim 1, 10, 80, and 91-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 122, 128, 132-133, and 135 of copending Application No. 15760838 (corresponding to PG Pub US20190374600). Although the claims at issue are not identical, they are not patentably distinct from each other.
The pending claims of both Applications are directed to overlapping subject matter, including cyclic peptides comprising sequences such as 
VPTELSAISMLYLDENEKVVLKNYQDMVVE.
This sequence satisfies the structural requirements of instant claims 1, 10, 80, and 91-92 as well as the structural requirements of the compounds utilized in the claims 122, 128, 132-133, and 135 of App’838, wherein PEP1 is SAIS, PEP2 is LKNYQ, and PEP3 is VPT (compare instant claim 1 with App’838 at claims 122, 128, 132-133, and 135).  Although App’838 is directed to methods rather than products, an artisan would at once envisage the existence of products needed and recited to practice the claimed methods.  Accordingly, the subject matter claimed in both cases appear to be substantially and materially directed to the same or substantially overlapping inventions. 
Therefore, the burden is shifted to the Applicant to establish how such genera differ, and whether any of the SEQ ID NOs disclosed in the instant Application are also disclosed in the copending application (see, e.g., App’838 at claim 134 and claim 157, reciting >13 thousand sequences). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments Regarding Application No. 15760838
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Specifically, Applicant alleges that the rejection is the last remaining rejection over an application having an earlier effective U.S. filing date (see, e.g., Reply filed 3/10/2022 at 4th ¶ to 23 at 1st full ¶). However, this is incorrect because prior art rejections remain on record, and therefore this argument is not persuasive.
Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 71 has been reasonably deemed a subgenus in view of the approximately 1,398 enumerated SEQ ID NOs, which include hundreds of subgeneric sequences comprising one or more “X” positions.